UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                    No. 99-40246
                                  Summary Calendar


UNITED STATES OF AMERICA,
                                                                     Plaintiff-Appellee,

                                         versus

VICTOR VEGA, also known
as Eleuterio Palma,
                                                                  Defendant-Appellant.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                                  (C-98-CR-265-2)


                                    August 30, 1999
Before POLITZ, WIENER, and STEWART, Circuit Judges.
PER CURIAM:*

         Court-appointed counsel for Victor Vega has moved to withdraw and filed

a brief as required by Anders v. California.1 Our independent review of counsel’s

brief, Vega’s response, and the record reflects no nonfrivolous issue. The record


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   1
       386 U.S. 738 (1967).
before us is inadequate for a consideration of any claim of ineffective assistance of
counsel on direct appeal.2       Accordingly, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.3 Vega’s motion for the

appointment of new counsel is DENIED.




       2
     United States v. Haese, 162 F.3d 359 (5th Cir. 1998), cert. denied, 119 S.Ct. 1795
(1999).
   3
       5th Cir. R. 42.2.
                                          2